         Case 3:20-cv-00118-JWD-RLB             Document 49        03/17/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA

FRED JOHNSON (#133017)
                                                                            CIVIL ACTION
VERSUS
                                                                            NO. 20-118-JWD-RLB
CHARLES GOODEN

                                              ORDER

       Before the Court are the plaintiff’s Motion for Sanctions (R. Doc. 43) and Motion for

Summary Judgment (R. Doc. 44), wherein the plaintiff seeks sanctions and other relief against

the defendant and Attorney Kendale Thompson. The Motions are opposed. See R. Docs. 45 and

46.

       The plaintiff asserts that Thompson falsely stated in a denial to a Request for Admission

that the plaintiff was unrestrained after being placed in the shower cell. See R. Doc. 40,

Response to Request for Admission No. 2. Since defendant Gooden did not state in his Unusual

Occurrence Report that the plaintiff was released from his restraints, the plaintiff asserts that the

defendant’s discovery response is false. Due to the allegedly false denial, the plaintiff seeks

sanctions and for summary judgment to be entered in his favor.

       The Federal Rules provide two avenues for challenging a party's answer to a request for

admission: Rule 36(a)(6), which addresses the form of the answer, and Rule 37(c)(2), which

addresses the answer's factual accuracy:

       Motion Regarding the Sufficiency of an Answer or Objection. The requesting party may
       move to determine the sufficiency of an answer or objection. Unless the court finds an
       objection justified, it must order that an answer be served. On finding that an answer does
       not comply with this rule, the court may order either that the matter is admitted or that an
       amended answer be served. The court may defer its final decision until a pretrial
       conference or a specified time before trial. Rule 37(a)(5) applies to an award of expenses.
       Fed. R. Civ. P. 36(a)(6).
           Case 3:20-cv-00118-JWD-RLB            Document 49       03/17/21 Page 2 of 2




          Failure to Admit. If a party fails to admit what is requested under Rule 36 and if the
          requesting party later proves a document to be genuine or the matter true, the requesting
          party may move that the party who failed to admit pay the reasonable expenses, including
          attorney's fees, incurred in making that proof. The court must so order unless:
                 (A) the request was held objectionable under Rule 36(a);
                 (B) the admission sought was of no substantial importance;
                 (C) the party failing to admit had a reasonable ground to believe that it might
                 prevail on the matter; or
                 (D) there was other good reason for the failure to admit.
          Fed. R. Civ. P. 37(c)(2).

          The plaintiff has not identified any provision of the Federal Rules allowing a party to

litigate a denied request for an admission at this stage of the proceedings. The plain language of

Rule 37 permits a Court to award sanctions only after the requesting party has proved the matter

at issue. Rule 36(a)(6), by contrast, addresses the form of the answer or objection, not to its

substance, and therefore does not authorize a Court to inquire into the substantive accuracy of the

denial.

          The advisory notes confirm this reading of Rules 36 and 37. Once the requesting party

receives an answer “in proper from, Rule 36 does not provide for a pretrial hearing on whether

the response is warranted by the evidence thus far accumulated.” 1970 Advisory Committee's

Note, Fed. R. Civ. P 37. “Instead, Rule 37(c) is intended to provide posttrial relief in the form of

a requirement that the party improperly refusing the admission pay the expenses of the other side

in making the necessary proof at trial.” Id. Accordingly,

          IT IS ORDERED that the plaintiff’s Motions (R. Docs. 43 and 44) are DENIED.

          Signed in Baton Rouge, Louisiana, on March 17, 2021.



                                                S
                                                RICHARD L. BOURGEOIS, JR.
                                                UNITED STATES MAGISTRATE JUDGE
